IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41867

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 738
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 25, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DENNIS LEE PARKER,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for felony driving under the influence and
       being a persistent violator, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Dennis Lee Parker pled guilty to felony driving under the influence, I.C. §§ 18-8004 and
18-8005(9), and being a persistent violator, I.C. § 19-2514. In exchange for his guilty pleas,
additional charges were dismissed. The district court sentenced Parker to a unified term of
fifteen years, with a minimum period of confinement of five years. Parker also filed an I.C.R. 35
motion for reduction of his sentence, which the district court denied. Parker appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Parker’s judgment of conviction and sentence are affirmed.




                                                   2